DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims submitted on 5/23/2022 are acknowledged and accepted. The Applicant amended 2. Claims 1-6 and 8-14 are pending.
Claim Objections
Claims 2 and 5 were objected for mismatching of the names of elements and for insufficient antecedent basis. The Applicant amended the claims to correct the mismatch and insufficient antecedent basis. Therefore, the claim objection has been withdrawn.
Response to Arguments
Applicant’s arguments filed on 5/23/2022, with respect to the rejections of independent claims 1, 5, 8, 11 and 14 have been fully considered and are not persuasive. The Applicant argues “Office Action suggests combining Mirell with Fattal as both "are related to optical devices" and such a combination could be made "for the predictable result of compactness." However, one skilled in the art would be dissuaded from making the applied combination as there would be no reasonable expectation of success as such a device would be nonfunctional … Mirell is already polarized into a component orthogonal to the grating (Mirell, col 8, line 11)”, [page 8 of the Remarks].  The Examiner respectfully disagrees. The Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one ordinary skill in the art. See In re Fine, 837 F. 2nd 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the motivation to combine is found in paragraph [0016] of the reference Fattal. The Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the Office Actions; the references are related art. Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions. 
With respect to the Applicant’s argument that: “the incident beam utilized in Mirell is already polarized into a component orthogonal to the grating (Mirell, col 8, line 11) and is thereby not susceptible to the component-splitting polarization property of Fattal, a susceptibility that would disadvantageously render Mirell nonfunctional”, [page 8 of the Remarks], the Examiner’s response is Mirell, in col 8, line 11 discussed teaching of former cases from other patents, that is not the teaching from Mirell’s patent US 9,817.165, which the Examiner used for rejection. The Examiner relied on reference Fattal only for the obviousness determination of “grating configuration is a polarizer configuration”, (see rejection of claim 1). 
With respect to the Applicants argument that “Mao describes an SLM source narrow in wavelength range and of ultra-short pulse length (Mao, paragraphs [0002]-[0003]), neither of which provide an improvement to Mirell (or the applied combination of Mirell and Fattal) and both properties of which adversely narrow Mirell (or the applied combination of Mirell and Fattal)”. The Examiner respectfully disagrees. Mao is relied for the limitation “a source providing a single longitudinal mode (SLM) linearly polarized electromagnetic radiation source beam”. In this case also the Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the Office Actions; the references are related art. Mao teaches the limitation in paragraphs [0002] and [0010]. And the motivation for combining is in the paragraph [0003] of the Mao reference and in the knowledge generally available to one ordinary skill in the art.
The Applicant further argues that “Claim 5 is Patentably Distinguishable over the Applied Art”, “However, for at least the reasons discussed above with respect to Claim 1”, [page 9 of the Remarks]; “Claim 8 is Patentably Distinguishable over the Applied Art”. “For at least the reasons discussed in more detail above with respect to Claim 1”, [page 10 of the Remarks]; “Claim 11 is Patentably Distinguishable over the Applied Art”, “For at least the reasons discussed in more detail above with respect to Claim 1”, [pages 11-12 of the Remarks]; “Claim 14 is Patentably Distinguishable over the Applied Art”, “for at least the reasons discussed above with respect to Claim 1”, [pages 13-14 of the Remarks]. The Examiner respectfully disagrees for the same reason that the Examiner described in details in response to address the argument directed to claim 1 above.
The Applicant further argues claims 2-4, 6, 9-10 are allowable for depending on allowable independent claims. The Examiner respectfully disagrees. All independent claims are properly rejected under 35 U.S.C. 103. 
The Applicants argument with respect to claims 12 and 13 have been fully considered and found persuasive. Therefore, claims 12 and 13 are objected to as being dependent upon rejected claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and intervening claims.
The Examiner maintains the rejection of all independent claims in this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 4, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. (US 9,817,165) in view of Fattal et al. (US 2013/0314784) and further in view of Mao (US 2007/0116068).
Regarding claim 1, Mirell teaches a generator of duality modulated electromagnetic radiation (refer to US 9,817,165), comprising:
a source providing electromagnetic radiation source beam having a selected axis (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4]; Fig. 2 shows beam 11 and an axis; “a single beam of input radiation 11”, [col. 8, line 40], “to produce an increment of duality modulation … the radiation must have particular properties of wavelength and polarization”, [col. 2, lines 20-25]); and 
a duality modulation transmission grating configuration having an input for receiving the source beam (Fig. 2 shows the duality modulation generator component 10 having an input for receiving the source beam radiation 11) and at least one output from which an electromagnetic radiation beam is emitted (Fig. 2 shows output beam 13, [col. 8, line 67-col. 9, line 1]); wherein the selected axis of the beam from the source, relative to the duality modulation transmission grating configuration, imposes a desired duality modulation on the beam emitted from the at least one output of the duality modulation transmission grating configuration (“FIG. 2 shows a typical duality modulation cascade generator”, “cascade generator is comprised of three individual duality modulation generator components”, [col. 8, line 34-36]).
Mirell teaches a transmission grating configuration, but doesn’t explicitly teach the grating configuration is a polarizer configuration, and a source providing a single longitudinal mode (SLM) linearly polarized electromagnetic radiation source beam and polarization axis. 
Mirell and Fattal are related to optical devices. 
Fattal teaches grating configuration is a polarizer configuration (“Grating-based polarizers” [title], “The polarizer 100 includes a planar, sub-wavelength grating”, [abstract], Fig. 2 shows the axis and Fig. 3 shows transmission versus range of wavelengths plot, [0019])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include a Grating-based polarizer as taught by Fattal for the predictable result of compactness and it can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Mirell in view of Fattal doesn’t explicitly teach a source providing a single longitudinal mode (SLM) linearly polarized electromagnetic radiation source beam.
Mirell and Mao are related to optical devices. 
Mao teaches the source beam is of the single longitudinal mode (SLM) type (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM); having a wavelength range from 760 nm to 790 nm”, [0002]; “laser system for generation of single-longitudinal mode short pulse laser beam”, [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell in view of Fattal to include a source beam of a single longitudinal mode (SLM) type as taught by Mao for the predictable result of having a compact Single-Longitudinal-Mode (SLM), having a wavelength range from 760 nm to 790 nm., to use the apparatus for medical diagnosis, environmental chemical monitoring or biology studies, as Mao teaches (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM)  .. having a wavelength range from 760 nm to 790 nm”, [0002]; “a wavelength range from 760 nm to 790 nm is extremely useful for numerous industrial and scientific applications ranging from drug screening, medical diagnosis, environmental chemical monitoring, to biology studies. It is the major laser source for Raman spectroscope, and Raman microscope”, [0003]).
Regarding claim 2, the generator of duality modulated electromagnetic radiation according to claim 1 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of duality modulated electromagnetic radiation according to claim 1.
Mirell further teaches the source beam polarization axis is in axial alignment with the transmission grating configuration (see Fig. 2); and the transmission grating configuration provides for at least one interaction of the source beam with a component that has its polarization axis orthogonal to that of the source beam (Fig. 2 shows one interaction of the source beam with a transmission grating component 12 that has its axis orthogonal to that of the source beam); and an effectively totally depleted duality modulated output beam is emitted from the transmission grating
Mirell doesn’t explicitly teach the transmission grating configuration is a polarizer configuration and a polarizer.
Mirell and Fattal are related to optical devices. 
Fattal teaches transmission grating configuration is a polarizer configuration and a polarizer (“Grating-based polarizers” (title); polarizer 200 [0018], “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Regarding claim 3, the generator of duality modulated electromagnetic radiation according to claim 2 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of duality modulated electromagnetic radiation according to claim 2.
Mirell further teaches the generator of duality modulated electromagnetic radiation, wherein: there are a plurality of interactions (Fig. 2 shows three times transmissions and reflections of a wave packet i.e. three interactions; “Fig. 2… three transmission grating stages with associated input and output beams”, [col. 6, lines 40-42]); and a corresponding plurality of totally depleted radiation beams are emitted as a result of the plurality of interactions (Fig. 2 shows three individual duality modulation generator components 10, 15, and 18 and plurality of totally depleted radiation beams are emitted as a result of the plurality of interactions). 
Regarding claim 4, the generator of duality modulated electromagnetic radiation according to claim 2 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of duality modulated electromagnetic radiation according to claim 2.
Mirell further teaches the generator of totally depleted duality modulated electromagnetic radiation as defined in claim 2 and further comprising: conventional modulating means, whereby a conventional wave modulation is imposed on said emitted totally depleted duality modulated radiations (“FIG. 2 shows a typical duality modulation cascade generator in a top view. In this example the cascade generator is comprised of three individual duality modulation generator components 10, 15, and 18, [col. 6, lines 34-37]).
Regarding claim 8 Mirell teaches (refer to US 9,817,165) a generator of totally depleted duality modulated electromagnetic radiation, comprising:
a source (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4]) providing a linear electromagnetic radiation source beam (“Fig. 4B shows beam 11); and 
a transmission grating having an input for receiving the source beam and as many as two outputs from which electromagnetic radiation is emitted (Fig. 4A shows input 11 and two outputs 12 and 13); 
wherein a axis of the input is orthogonal to the axis of the beam source ((Fig. 4A, 12 is orthogonal to beam 11);
and wherein one output emits a totally depleted duality modulated electromagnetic radiation beam (Fig. 4A shows the output; “substrate plates physically support the grating lines 10a and both have a common index of refraction n.sub.1 thereby giving the transmission grating 10 the property of bi-directionality of function for duality modulation”, [col. 10, lines 10-13]; “equation (10) it is possible by regression to give an expression for the occupation value of a beam ΨN-out emerging from the final stage”. “a beam with ΨN-out <1 is said to be depleted” [col. 4, line 66-col. 5, line 2]., “the depleted beam is lower in energy relative to probability by a factor of ΩN-out<1” [col. 5, lines 64-65]). 
Mirell doesn’t explicitly teach the transmission grating is a polarizer and a source providing a single longitudinal mode (SLM) source beam
Mirell and Fattal are related to optical devices. 
Fattal teaches transmission grating is a polarizer configuration and a polarizer (“Grating-based polarizers” (title); “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Mirell and Mao are related to optical devices. 
Mao teaches the source beam is of the single longitudinal mode (SLM) type (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM); having a wavelength range from 760 nm to 790 nm”, [0002]; “laser system for generation of single-longitudinal mode short pulse laser beam”, [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to include a source beam of a single longitudinal mode (SLM) type as taught by Mao, for the predictable result of having a compact Single-Longitudinal-Mode (SLM), having a wavelength range from 760 nm to 790 nm., to use the apparatus for medical diagnosis, environmental chemical monitoring or biology studies, as Mao teaches (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM)  .. having a wavelength range from 760 nm to 790 nm”, [0002]; “a wavelength range from 760 nm to 790 nm is extremely useful for numerous industrial and scientific applications ranging from drug screening, medical diagnosis, environmental chemical monitoring, to biology studies. It is the major laser source for Raman spectroscope, and Raman microscope”, [0003].
Regarding claim 9, the generator of totally depleted duality modulated electromagnetic radiation according to claim 8 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of duality modulated electromagnetic radiation according to claim 8.
Mirell further teaches the transmission grating is a one-channel (Fig. 4A shows one input 11), having a single output that has an axis that is orthogonal to the transmission grating output axis of the source beam (Fig. 4A, 12 is orthogonal to beam 11), whereby the configuration of source beam and one-channel transmission grating compactly and economically provides a totally depleted electromagnetic radiation beam (Fig. 4A shows two outputs from 10a on the last stage. Mirell teaches “An ordinary beam assigned an .Ω.=1 provides a convenient reference level for assessing the function of a duality modulation generator whether it is single stage or cascade … a beam with ΨN-out <1 is said to be depleted” [col. 5, line 55-62], it is possible to have a single output that has an axis that is orthogonal to the polarization axis, depending on ΨN-out; Fig.4A is a compact system).
Fattal teaches transmission grating is a polarizer configuration, a polarizer and polarization axis (“Grating-based polarizers” (title); “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract), Fig. 2 shows the axis).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Regarding claim 11. Mirell teaches (refer to US 9,817,165) a generator of conventionally modulated totally depleted duality modulated electromagnetic radiation, comprising: 
a source (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4];) providing a beam (Fig. 2 shows beam 11; “a single beam of input radiation 11”, [col. 8, line 40]); conventional modulating means (Fig. 2 shows the duality modulation generator component 10 having an input for receiving the source beam radiation 11); and a transmission grating having a particular axis at an input for receiving the source beam and an output associated with that input from which electromagnetic radiation beam is emitted (Fig. 2 shows input 11 and output 19); wherein the axis of the source beam and the axis of the transmission grating at the input for receiving the source beam are mutually orthogonal (Fig. 2, 12 and 13 are mutually orthogonal); and wherein the output of the transmission grating emits a conventionally modulated totally depleted duality modulated electromagnetic radiation beam (“FIG. 2 shows a typical duality modulation cascade generator”, “cascade generator is comprised of three individual duality modulation generator components”, [col. 8, line 34-36]).
Mirell doesn’t explicitly teach the transmission grating is a polarizer and a source providing a single longitudinal mode (SLM) source beam
Mirell and Fattal are related to optical devices. 
Fattal teaches transmission grating is a polarizer configuration and a polarizer (“Grating-based polarizers” (title); “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Mirell in view of Fattal doesn’t explicitly teach the source provided a beam of the single longitudinal mode (SLM) linearly polarized electromagnetic radiation source beam.
Mirell and Mao are related to optical devices. 
Mao teaches the source beam is of the single longitudinal mode (SLM) type (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM); having a wavelength range from 760 nm to 790 nm”, [0002]; “laser system for generation of single-longitudinal mode short pulse laser beam”, [0010]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell to include the source beam of a single longitudinal mode (SLM) type as taught by Mao for the predictable result of having a compact Single-Longitudinal-Mode (SLM), having a wavelength range from 760 nm to 790 nm., to use the apparatus for medical diagnosis, environmental chemical monitoring or biology studies, as Mao teaches (“a laser, in particular, to a compact Single-Longitudinal-Mode (SLM)  .. having a wavelength range from 760 nm to 790 nm”, [0002]; “a wavelength range from 760 nm to 790 nm is extremely useful for numerous industrial and scientific applications ranging from drug screening, medical diagnosis, environmental chemical monitoring, to biology studies. It is the major laser source for Raman spectroscope, and Raman microscope”, [0003]).

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. (US 9,817,165) in view of Fattal et al. (US 2013/0314784). 
Regarding claim 5. Mirell teaches a generator of duality modulated electromagnetic radiation (refer to US 9,817,165), comprising:
a source providing a coherent linearly polarized electromagnetic radiation source beam having a selected axis (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4]; Fig. 2 shows beam 11; “a single beam of input radiation 11”, [col. 8, line 40], “to produce an increment of duality modulation … the radiation must have particular properties of wavelength and polarization”, [col. 2, lines 20-25]);
wherein the source radiation axis is in axial alignment with the transmission grating configuration (Fig. 2, source radiation 11 and duality modulation generator components 10); and 
wherein the transmission grating configuration provides for at least one interaction of the source beam with a component that has its axis aligned to that of the source beam (Fig.2, source beam 11, duality modulation generator components 10); and 
whereby an enriched radiation beam is emitted from the output of a component for the final such interaction within the transmission grating configuration (individual duality modulation generators should respectively be either of the enrichment type or the depletion type [col. 5, lines 12-15], “In any case if .OMEGA..sub.out>1, the output radiation is enriched and the DM is some positive-valued percentage expressing the percent deviation of .OMEGA..sub.out from a normal beam”, [col. 6, lines 15-18]).
Mirell doesn’t explicitly teach the transmission grating configuration is a polarization configuration and a polarizer.
Mirell and Fattal are related to optical devices. 
Fattal teaches transmission grating configuration is a polarization configuration and a polarizer (“Grating-based polarizers” (title); polarizer 200 [0018], “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract) and Fig. 2 shows the axis).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Regarding claim 6, the generator of duality modulated electromagnetic radiation according to claim 5 is rejected (see above).
Mirell in view of Fattal teaches the generator of duality modulated electromagnetic radiation according to claim 5.
Mirell further teaches the maximally achievable enrichment is an increasing function of the multiplicity of said interactions provided by the transmission grating configuration (“individual generators as stages in a cascade generator of duality modulated radiation. In essence, the present invention resides in a duality modulation generator comprised of a multiplicity of stages” [col. 1, lines 52-55]. The discloser “Ω.sub.out>1 and the beam is said to be "enriched" when compared to an ordinary beam. Conversely, a beam with ΨN-out t<1 is said to be depleted. In comparison to an ordinary beam, the enriched beam is higher in energy relative to probability by a factor of .Ω sub.out>1 and the depleted beam is lower in energy relative to probability by a factor of .Ω sub.out<1” [col. 5, line 59-65], “In any case if Ω.sub.out>1, the output radiation is enriched and the DM is some positive-valued percentage expressing the percent deviation of .Ωsub.out from a normal beam .Ω.=1”, [col. 6, line 15-17]) teaches the maximally achievable enrichment is an increasing function of the multiplicity of said interactions).
Fattal teaches transmission grating configuration is a polarizer configuration and a polarizer (“Grating-based polarizers” (title); “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].
Regarding claim 14. Mirell teaches a method for generating duality modulated electromagnetic radiation (refer to US 9,817,165), comprising the steps of:
providing a coherent linear electromagnetic radiation source beam having a selected axis (“a radiation source providing a single mono-energetic coherent input beam”, [claim 4]; Fig. 2 shows beam 11; “a single beam of input radiation 11”, [col. 8, line 40]); 
receiving the source beam at an input to a transmission grating configuration (Fig. 2 shows the duality modulation generator component 10 having an input for receiving the source beam radiation 11); and 
emitting from at least one output of the transmission grating configuration an electromagnetic radiation beam (Fig. 2 shows output beam 13, [col. 8, line 67-col. 9, line 1]); wherein 
the selected axis of the source beam, relative to the transmission grating configuration, imposes a desired duality modulation on the beam emitted from the at least one output of the transmission grating configuration (“FIG. 2 shows a typical duality modulation cascade generator”, “cascade generator is comprised of three individual duality modulation generator components”, [col. 8, line 34-36]).
Mirell doesn’t explicitly teach the transmission grating configuration is a polarizer configuration.
Mirell and Fattal are related to optical devices. 
Fattal teaches transmission grating configuration is a polarizer configuration and a polarizer (“Grating-based polarizers” (title); “The polarizer 100 includes a planar, sub-wavelength grating”, (abstract)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirell to include Grating-based polarizers as taught by Fattal for the predictable result of compactness and can be fabricated with many of the same techniques used to fabricate CMOS microelectronic, as Fattal teaches in [0016].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mirell et al. in view of Fattal and Mao as applied to claim 8, and further in view of Brennesholtz (US 6,674,579). 
Regarding claim 10, the generator of totally depleted duality modulated electromagnetic radiation according to claim 8 is rejected (see above).
Mirell in view of Fattal and Mao teaches the generator of duality modulated electromagnetic radiation according to claim 8.
Mirell in view of Fattal and Mao doesn’t explicitly teach the polarizer is a two-channel polarizer, which has first and second separate outputs, and wherein the first output of the polarizer provides a totally depleted electromagnetic radiation beam and, concurrently, the irradiance of the source beam is entirely removed from the polarizer through the polarizer's second output, thereby eliminating potentially detrimental energy absorption in the polarizer.
Mirell and Brennesholtz are related to optical devices. 
Brennesholtz teaches a two-channel polarizer (“Fig. 1, a two-channel color polarizer device”, [Col. 2, lines 30-32];  “one channel, for example green … the red channel” [col. 3, lines 33-47]), which has first and second separate outputs (Fig. 1 shows green light 17' and red light 18' have separate directions), and wherein the first output of the polarizer provides a totally depleted electromagnetic radiation beam (green light 17 incident on the polarizer 10 emerges with the original polarization from the polarizer 10) and, concurrently, the irradiance of the source beam is entirely removed from the polarizer through the polarizer's second output, thereby eliminating potentially detrimental energy absorption in the polarizer (“green light 17 incident on the polarizer 10 emerges with the original polarization from the polarizer 10. Light where the polarization was rotated (green light 17') is reflected at PBS 15 and is lost to the system, … some green light was lost at the PBS 15 there is now less green light in the image”, [col. 3, lines 33-46]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Mirrell in view of Mao to include a two-channel polarizer, which has first and second separate outputs, and wherein the first output of the polarizer provides a totally depleted electromagnetic radiation beam and, concurrently, the irradiance of the source beam is entirely removed from the polarizer through the polarizer's second output, thereby eliminating potentially detrimental energy absorption in the polarizer as taught by Brennesholtz for the predictable result of having the capability of adjusting the colors by controlling the throughput of two channels without changing the light of the color in the supply (abstract and col. 1, lines 8-10).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 12-13, the  pertinent prior art cannot be reasonably construed as adequately teaching all elements and features of: “wherein the conventional modulating means is provided intrinsically to the source by an encoded electrical signal input to the source, [claim 12]; and the positioning of conventional modulating means, physically separate from the source, is extrinsic to the source, whereby the generator emits a conventionally modulated totally depleted duality modulated electromagnetic radiation beam, [claim 13].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872